Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexander Bell seeks to appeal the district court order adopting the report and recommendation of the magistrate judge and dismissing Alvin S. Glenn Detention Center from his 42 U.S.C. § 1983 (2006) action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Bell seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we grant the Appellees’ motion to dismiss the appeal for lack of jurisdiction and deny Bell’s motion for injunctive relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.